McBRIDE, Judge.
This is a suit by Albert Trosclair and the partial subrogee of his claim for damages sustained by his automobile in a collision with defendant’s motorcycle, which occurred at Brown and Fourth Streets, Harvey, Jefferson Parish, in the early evening of September 5, 1957. Various charges of negligence are levelled against defendant with respect to the manner in which he operated his motorcycle, and the defense is a denial thereof coupled with a specific plea, in the alternative, that the operator of the automobile was guilty of contributory negligence, one of the specifications being that he failed to maintain a proper lookout. The matter went to trial in the lower court and the judge found both motorists guilty of concurring negligence and hence dismissed the suit. Plaintiff, Insurance Company of St. Louis, has appealed.
This is one of those cases wherein we do not deem it necessary to investigate into the question of negligence on the part of defendant in view of the plea of contributory negligence; for if the operator of plaintiff Trosclair’s automobile was guilty of contributory negligence, no recovery may be had by plaintiffs.
We agree with the trial judge that Tros-clair’s son, who was operating his automobile, was guilty of concurring negligence in that he was not keeping .a proper lookout. He was driving on Brown Street in the direction of the Mississippi River; upon reaching the intersection of Fourth Street he brought the car to a stop and then attempted a left turn into Fourth *246Street. At this particular time a large van-type truck on Fourth Street attempted to negotiate a right turn into Brown Street, and while Trosclair was making his turn, as aforesaid, around the truck and had almost completed the maneuver, the left front of his automobile was run into by defendant’s motorcycle which he was driving on Fourth Street in the direction of Gretna.
The motorcycle was “right on” Trosclair when he first saw it which demonstrates he w.as not keeping such a lookout as prudence and caution demanded under the circumstances. Had he realized, as he should have, that traffic on Fourth Street following the truck might pass around the truck as it was making its turn and had he acted accordingly, the accident could not have happened. Moreover, the passenger in the automobile noticed the motorcycle approaching when it was a block away, .and no reason has been assigned why Trosclair likewise should not have seen it before it was “right on” him.
The judgment is affirmed.
Affirmed.